Citation Nr: 0316564	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for non-Burkitt's lymphoma 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








REMAND

On April 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for non-Burkitt's 
lymphoma during the period of January 
1987 to the present.  Obtain records from 
each health care provider he identifies.

2.  Contact Modern Military Records, 
NWCTM-0300511d.edge, Textual Archives 
Services Division, National Archives and 
Records Administration at College Park, 
8601 Adelphi Road, College Park, MD 
20740-6001, telephone (301) 837-1678, and 
request copies of pages of the USS 
Ticonderoga (CVA-14) Deck Log Book or 
other documentation identifying the 
specific dates in February, March, April, 
May and June 1963 when the USS 
Ticonderoga (CVA 14) was in port at Subic 
Bay, the Philippines.  

3.  Thereafter, prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's 
contention that while he served in Heavy 
Attack Squadron Four, United States Navy, 
aboard the USS Ticonderoga (CVA-14) he 
was exposed to herbicide agents that were 
stored in 55 gallon drums (some of which 
leaked) either on the dock at Subic Bay, 
the Philippines, or in an area he had to 
go through when he left the ship dock to 
go to the beach.  Provide USASCRUR with 
copies of personnel records showing the 
veteran's assignment to the USS 
Ticonderoga from November 1962 to July 
1963, and documentation showing the dates 
the USS Ticonderoga (CVA-14) was in port 
at Subic Bay, the Philippines, during 
that period.  This documentation will 
include any evidence obtained as a result 
of the action requested in paragraph 2 as 
well as copies of pages of the Deck Log 
Book of USS Ticonderoga (CVA-14) 
currently in the claims file showing that 
the ship was at Subic Bay, the 
Philippines, in February 1963, March 
1963, April 1963 and possibly in May and 
June 1963.  Inform the USASCRUR that 
under 38 C.F.R. § 3.307(a)(6) an 
herbicide agent generally means a 
chemical in an herbicide used in support 
of the United States and allied military 
operations in the Republic of Vietnam 
during the period beginning on January 9, 
1962, and ending on May 7, 1975, 
specifically: 2.4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and 
picloram.  

4.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an oncology 
examination to determine the status and 
etiology of the veteran's non-Burkitt's 
lymphoma.  Ask the physician to review 
the evidence in the claims file 
concerning the veteran's potential 
exposure to herbicide agents when the USS 
Ticonderoga (CVA-14) was in port at Subic 
Bay, the Philippines, between February 
and June 1963 and request an opinion, 
with complete rationale, as to whether it 
is at least as likely as not that the 
veteran's non-Burkitt's lymphoma was 
caused by his exposure to herbicide 
agents in service.  Send the claims 
folder to the physician for review of 
pertinent documents.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




